Title: To Benjamin Franklin from John Welsh, 20 October 1777
From: Welsh, John
To: Franklin, Benjamin


Sir,
Portsmouth Octr. 20th. 1777
Excuse the Freedom of my Presumption, in Writing to you tho not Personally Acquainted. Still from the Charector you bear from every Loyal American, induces me to let you Know of my Misfortune of being taken Prisoner, and brought here from the Westindias, Where I commanded a Privatier fitted out by Wm. Bingham Esqr. Agent of the Honourable Congress of the United states. Am in a Distress’d Situation, the Particulars you’l Excuse as time does not permit. Begs your Assistance if Convenient and hopes you’l make Known to Congress, as we may Expect a Carteel some time tho’ God Knows when. However any service I may Recieve will be Greatly thankful, as Wm. Bingham or Richd. Harrison of Martinicoe Wood be Answerable. I am sir Yours
Jno. Welsh

N.B. Those letters you’l be Pleas’d to forward to Martinicoe: I mention to these Gentlemen in these letters of my application made to you, Which I hope will Reach them. If this Answers you’l Direct to Portsmouth at Fortune Goal I draw for 20 Guineas as per Note.
Superscription thus To Capt. Jno. Welsh at Portsmouth in the Goal of Fortune

